Determination of respondent New York City Housing Authority, dated June 15, 2005, terminating petitioner’s tenancy on the ground of nondesirability, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Leland DeGrasse, J.], entered November 23, 2005) dismissed, without costs.
The finding of nondesirability is supported by substantial evidence, including the testimony of a police officer that an informant bought crack cocaine from petitioner’s son in the apartment two days before a search warrant was obtained and again just before the warrant was executed, and the officer’s testimony that he found drugs and drug paraphernalia, some in plain view, in the apartment, as well as a loaded gun in a safe that was in plain view (see Matter of Satterwhite v Hernandez, 16 AD3d 131 [2005]). No basis exists to disturb the hearing officer’s findings discrediting petitioner’s testimony that she was unaware that drugs were being stored in and sold from her apartment (see id.). The penalty of termination does not shock our conscience (see id.). Concur—Buckley, EJ., Tom, Saxe, Sullivan and Williams, JJ.